DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention I, claims 21-36 in the reply filed on 09/28/2020 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9883883. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 6 together are narrower than the claims as presented in the present application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25, 27-28 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonutti et al., US 20090024161.

Regarding claim 21, Bonutti et al. teaches: A method of operating a handheld medical device (Fig. 9), said method comprising: detecting a first pressure applied to a horn of the handheld medical device when the horn is pressed against a first surgical implement (Fig. 9; 2600 and 2602 send signal of pressure or range for weld like impedance which is directly correlated to pressure at the end effector see paragraph [0572]-[0575]; where a first pressure is arbitrary as there is no other pressure claimed); determining when the first pressure is within a predetermined pressure range indicating that the first pressure is suitable for securing the first surgical implement to a second surgical implement (Fig. 9; step 2604 determining if pressure is in range); generating energy when the first pressure has remained within the predetermined pressure range for at least a predetermined duration of time (Fig. 9; Specifically the yes answer to if pressure is in range); and applying the energy through the horn to the first surgical implement to secure the first surgical implement to the second surgical implement (Fig. 9; 2606; specifically performing the weld which requires energy be applied through the horn of the device to secure the first surgical implement to a second).

Regarding claim 22, Bonutti et al. teaches: further comprising inhibiting the generation of energy when the first pressure is outside the predetermined pressure range (Fig. 9; specifically the no after “is the pressure in range”).

Regarding claim 23, Bonutti et al. teaches: further comprising: determining when the first surgical implement is secured to the second surgical implement ([0574]; specifically basing the weld or fastening on a thermal profile); and stopping the generation of energy after determining the first surgical implement is secured to the second surgical implement ([0574]; stopping the fastening when it is complete and thus the implements are secured).

Regarding claim 24, Bonutti et al. teaches: further comprising providing an indication to a user when the first surgical implement is secured to the second surgical implement ([0333]; specifically the measurement of strength of the bond displayed to surgeon).

Regarding claim 25, Bonutti et al. teaches: wherein said determining when the first surgical implement is secure to the second surgical implement comprises determining when a predetermined amount of energy has been applied to the first surgical implement by the handheld medical device ([0574]-[0575]; specifically looking at the thermal profile and when the thermal profile indicates there is completion then that means a predetermined amount of energy has been applied).

Regarding claim 27, Bonutti et al. teaches: wherein the energy generated is vibratory energy ([0571]; specifically the piezo stack where piezo elements vibrate to create energy).

Regarding claim 28, Bonutti et al. teaches: further comprising receiving a user input ([0563]; specifically that a user (surgeon) can manual enter parameters which is seen as a user input), wherein said generating energy further comprises generating energy when the first pressure has remained within the predetermined pressure range for at least a predetermined duration of time and the user input has been received ([0563]; specifically where these parameters are used in accordance with the generator control unit which can also indicate a “ready status. [0565]).

Regarding claim 32, claim 32 is the controller that is used to perform the exact steps as seen in claim 21 which is taught above.  Therefore, claim 32 is rejected similarly over Bonutti et ([0576]; specifically the microprocessor); and a memory device having encoded thereon computer-readable instructions that are executable by the processor to perform functions ([0538; specifically a microprocessor/computer being programed).

Regarding claim 33, Bonutti et al. teaches: wherein the functions performed by the processor ([0576]; specifically the microprocessor)  further comprise inhibiting the generation of energy when the first pressure is outside the predetermined pressure range (Fig. 9; specifically the no after “is the pressure in range”).

Regarding claim 34, Bonutti et al. teaches: wherein the functions performed by the processor ([0576]; specifically the microprocessor) further comprise: determining when the first surgical implement is secured to the second surgical implement ([0574]; specifically basing the weld or fastening on a thermal profile); and stopping the generation of energy after determining the first surgical implement is secured to the second surgical implement ([0574]; stopping the fastening when it is complete and thus the implements are secured)..

Regarding claim 35, Bonutti et al. teaches: wherein said determining when the first surgical implement is secure to the second surgical implement comprises determining when a predetermined amount of energy has been applied to the first surgical implement by the handheld medical device ([0574]-[0575]; specifically looking at the thermal profile and when the thermal profile indicates there is completion then that means a predetermined amount of energy has been applied).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-31 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti et al., US 20090024161 in view of Sakurai, U.S. Patent 7,063,692.

Regarding claim 29, Bonutti et al teaches that parameter and the like can be set for bonding.  Bonutti et al. does not teach explicitly that there is a way to identify a handheld medical device in order to set said parameters.  However, Sakurai teaches: further comprising: identifying the handpiece medical device based on an identifier associated with the handheld medical device; (column 4, lines 40-55, and 6-20specifically the hold detection sensor 18(A, B, or C)) and retrieving at least one setting for the handheld medical device based on the identifier (column 7, lines 39-58, specifically detection signal to the selection circuit 25 to the switching control signal to the selector switch 22 and the oscillatory circuit 21 routing to the handpiece).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the probe that is operated by pressure and the formation of a weld of Bonutti et al. and Bochi with the ability to switch probes and have the device recognize the probe which can be used for different acts as seen in Sakurai as seen in Sakurai. The motivation to do this would be to allow for different types of ultrasonic probes to be used with the same structure when (Sakurai, column 4, lines 51-55) and robust application.

Regarding claim 30, Bonutti et al. teaches: wherein the at least one setting includes the predetermined pressure range ([0558]-[0559]; specifically that there are parameters that can be selected and one includes pressure and time and they can be preset).

Regarding claim 31, Bonutti et al. teaches: wherein the at least one setting further includes the predetermined duration of time ([0558]-[0559]; specifically that there are parameters that can be selected and one includes pressure and time and they can be preset).

Regarding claim 36, Bonutti et al teaches that parameter and the like can be set for bonding.  Bonutti et al. does not teach explicitly that there is a way to identify a handheld medical device in order to set said parameters.  However, Sakurai teaches: wherein the functions performed by the processor further comprise: identifying the handpiece medical device based on an identifier associated with the handheld medical device; (column 4, lines 40-55, and 6-20specifically the hold detection sensor 18(A, B, or C)) and retrieving at least one setting for the handheld medical device based on the identifier (column 7, lines 39-58, specifically detection signal to the selection circuit 25 to the switching control signal to the selector switch 22 and the oscillatory circuit 21 routing to the handpiece).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the probe that is operated by pressure and the formation of a weld of Bonutti et al. and Bochi with the ability to switch probes and have the device recognize the probe which can be used for different acts as seen in Sakurai as seen in Sakurai. The motivation to do this would be to allow for different types of ultrasonic probes to be used with the same structure when (Sakurai, column 4, lines 51-55) and robust application.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti et al., US 20090024161 in view of Routine Optimization. 

Regarding claim 26, Bonutti et al. teaches: [0320]; specifically that parameters and set over a predetermined time and other factors and [0537]; specifically time preset and that these can be used based on material and other thing to operate the device and bonding.  However, Bonutti et al. does not teach explicitly that the time that is predetermined is that of 2 seconds.  Though choosing wherein the predetermined duration of time is 2 seconds is seen as an obvious Routine Optimization as seen in MPEP 2144.05, II., A. It would have been obvious to one of ordinary skill in the art at the time of invention to use a time of 2 seconds using Routine Optimization as electronics take time to transfer signals and settle without noise.  This means that one would need to have a time delay or settling period to allow for a proper reading to be taken and accurate. As, this would only take seconds, choosing to wait 1, 2, 3 seconds would not require a lot of experimentation and one could and would arrive at the appropriate time to allow for the pressure to read accurately for a threshold. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793